ON REHEARING
PER CURIAM.
At the request of the State, we extend the opinion to include the following facts:
“1. No witness testified to seeing who fired the shots immediately after the convict entered the house on the night of the killing.
“2. There is no evidence in the record at to whom or what, if anyone or anything, the first shots on the night of the killing were directed.
“3. There is no evidence in the record of any difficulty or other relationship of any sort between the convict and the deceased until the minute or two immediately prior to the killing when they ‘tus-seled’ over the convict’s gun.”
After considering these facts in addition to those set out in the original opinion, and the arguments in briefs in support of the application for rehearing, we are still of the opinion the original decision was correct.
OPINION EXTENDED.
APPLICATION FOR REHEARING OVERRULED.
All the Judges concur.